                                                                  2600 Eagan Woods Dr, Suite 400              151 West 46th Street, 4th Floor
                                                                  St. Paul, MN 55121                                   New York, NY 10036
                                                                  651-406-9665                                               212-267-7342

Defendant:                    Xandr Inc. fdba AppNexus, Inc.
Bankruptcy Case:              Sizmek Inc., et al.
Preference Period:            Dec 29, 2018 - Mar 29, 2019
                                                        Transfers During Preference Period

                        Debtor(s) Incurring
Debtor Transferor(s)     Antecedent Debt        Check Number    Check Amt      Clear Date    Invoice Number      Invoice Date      Invoice Amt
Sizmek                        Sizmek             EFT:26044823   $33,091.96     3/6/2019            47490          1/2/2019         $33,091.96
Technologies, Inc.        Technologies, Inc.
Sizmek                        Sizmek             EFT:26044591   $79,200.43     2/12/2019           47143          12/3/2018        $79,200.43
Technologies, Inc.        Technologies, Inc.
Sizmek                        Sizmek             EFT:26044296   $85,701.04     1/17/2019           46974          11/1/2018        $85,701.04
Technologies, Inc.        Technologies, Inc.

       Totals:         3 transfer(s),   $197,993.43




Xandr Inc. fdba AppNexus, Inc. (2263771)
Bankruptcy Case: Sizmek Inc., et al.
Mar 22, 2021                                                          Exhibit A                                                       P. 1
